1
                                    UNITED STATES DISTRICT COURT
2
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
3

4    WEST ACRES STATION, LLC, a Delaware                       1:19-cv-00013 LJO SKO
     limited liability company,
5                                                              SUA SPONTE ORDER REMANDING
                              Plaintiffs,                      ACTION TO STATE COURT
6
                       v.
7
     MARGUERITE SARKIS, individually and dba
8    MARGO’S SHOE REPAIR AND
     ALTERATIONS and DOES 1-10,
9
                              Defendants.
10

11
            The undersigned revokes any actual or anticipated referral to a Magistrate Judge for the purposes
12
     of Findings and Recommendations in this case.
13
            On January 3, 2019, Defendant Marguerite Sarkis filed a pro se Notice of Removal with this
14
     Court, seeking to remove an action from the Superior Court for the County of Fresno. Doc. 1. For the
15
     following reasons, the Court sua sponte REMANDS this case to the Superior Court of California for the
16
     County of Fresno.
17
            Under 28 U.S.C. § 1441(a), a defendant may remove an action to federal court if the district
18
     court has original jurisdiction. Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). If at
19
     any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case
20
     shall be remanded. 28 U.S.C. § 1447(c). Federal courts are courts of limited jurisdiction and can
21
     adjudicate only those cases authorized by the United States Constitution and Congress. Generally, those
22
     cases involve diversity of citizenship, a federal question, or where the United States is a party. See
23
     Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994); Franchise Tax Bd. of State of Cal. v. Constr.
24
     Laborers Vacation Trust for S. California, 463 U.S. 1, 8 (1983); 28 U.S.C. § 1442. Lack of subject
25

                                                           1
1    matter jurisdiction is never waived and may be raised by the Court sua sponte. Fed. R. Civ. P. 12(h)(3);

2    Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

3           In determining the presence or absence of federal question jurisdiction in removal cases, the

4    “well-pleaded complaint rule” applies, “which provides that federal jurisdiction exists only when a

5    federal question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc.

6    v. Williams, 482 U.S. 386, 392 (1987). The removal statute is strictly construed in favor of remand and

7    against removal. Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005). Among other

8    things, this means that the defendant always has the burden of establishing that removal is proper.

9    California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004). Federal jurisdiction must

10 be rejected if there is any doubt as to the right of removal in the first instance. Gaus v. Miles, Inc., 980

11 F.2d 564, 566 (9th Cir. 1992).

12          Here, Defendants are unable to establish federal question jurisdiction because the complaint filed

13 in the state court contains a single cause of action for unlawful detainer based on California Code of

14 Civil Procedure section 1161. Unlawful detainer actions are strictly within the province of the state

15 courts. See PNC Bank Nat’l Ass’n v. Ahluwalia, No. C 15-01264 WHA, 2015 WL 3866892, at *4 (N.D.

16 Cal. June 22, 2015) (collecting cases). Therefore, Plaintiff’s complaint avoids federal question

17 jurisdiction. A defendant cannot create federal subject matter jurisdiction by adding claims or defenses

18 to a notice of removal. Vaden v. Discover Bank, 556 U.S. 49, 50 (2009) (federal question jurisdiction

19 cannot “rest upon an actual or anticipated counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075

20 (9th Cir. 2005) (“A federal law defense to a state-law claim does not confer jurisdiction on a federal

21 court, even if the defense is that of federal preemption and is anticipated in the plaintiff's complaint.”).

22          The next possible basis for this Court’s jurisdiction is diversity. District courts have diversity

23 jurisdiction over “all civil actions where the matter in controversy exceeds the sum or value of $75,000,

24 exclusive of interests and costs,” and the action is between “(1) citizens of different States; (2) citizens

25 of a State and citizens or subjects of a foreign state; (3) citizens of different States and in which citizens

                                                          2
1    or subjects of a foreign state are additional parties; and (4) a foreign state . . . as plaintiff and citizens of

2    a State or of different States.” 28 U.S.C. § 1332; see also Geographic Expeditions, Inc. v. Estate of

3    Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).

4            Defendants would not be able to establish diversity of citizenship jurisdiction in this case. The

5    complaint filed in the underlying unlawful detainer action unequivocally states that the amount in

6    controversy is less than $25,000. When a state court complaint affirmatively alleges that the amount in

7    controversy is less than the jurisdictional threshold, the party seeking removal must prove with “legal

8    certainty” that the jurisdictional amount is met. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699

9    (9th Cir. 2007); see also Glassical Creations, Inc. v. Canter, No. CV 15-04358 MMM PJWX, 2015 WL

10 4127912, at *4 & n. 10 (C.D. Cal. July 7, 2015). Defendants’ notice of removal does not provide any

11 basis for a finding that the amount in controversy exceeds the $75,000 threshold. The amount in

12 controversy is determined without regard to any setoff or counterclaim to which defendant may be

13 entitled. Mesa Indus., Inc. v. Eaglebrook Products, Inc., 980 F. Supp. 323, 326 (D. Ariz. 1997). Thus,

14 the amount in controversy is insufficient to provide this Court with diversity jurisdiction.

15           Moreover, in removal cases where the purported basis of jurisdiction is diversity jurisdiction,

16 removal is not permitted where a defendant is a citizen of the state in which the plaintiff originally

17 brought the action (even if the opposing parties are citizens of different states). See 28 U.S.C. §

18 1441(b). Here, Defendants list their address as 3225 West Shaw Avenue, Suite 109, Fresno, California,

19 and does not provide any alternative basis for a finding of diverse citizenship.

20           Accordingly, the Court REMANDS this case to the Superior Court for the County of Fresno for

21 all future proceedings.

22 IT IS SO ORDERED
   Dated: January 4, 2019
23                                                                /s/ Lawrence J. O’Neill_____
                                                                      Lawrence J. O’Neill
24                                                            United States Chief District Judge

25

                                                             3
